DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWilliams (U.S. Pat. No. 5,110,003) in view of Cho (U.S. Pat. No. 7,971,606).
Regarding claim 1, MacWilliams discloses An oil filler cap (210 in fig. 5) comprising: 
a cap body (fig. 5) that is screwed to an oil filler opening (220) part of a fuel tank and that closes an oil filler opening; 
a ventilation passage part (294 and the gap between 232 and 224) that penetrates through the cap body and that allows an inside and an outside of the fuel tank to communicate with each other; 
a valve device (294, 296, 298, 284) that operates a float (296) in accordance with a fuel fluid-level position and that opens and closes an opening (292) which communicates with the ventilation passage part; 
a grip part (262) that is provided to be relatively rotatable around a screw axis with respect to the cap body; and 
a ratchet mechanism (40) that is formed between the grip part and the cap body and that monitors a tightening torque of the cap body, 
wherein a valve part (284 extends higher than the bottom of the screw part) of the valve device is arranged between a lower end of a screw part that is screwed to (230 has a surface) that is arranged at a higher position than the screw part, 
the ventilation passage part is arranged above the valve part (shown in fig. 5 a portion is above the valve), and 
the ratchet mechanism is arranged on an outer circumferential side of the ventilation passage part (shown in fig. 5), and
the ventilation passage part penetrates through a portion of the cap body (282 being a bottom wall of the cap body) including a center axis of the cap body along the screw axis and is supported relatively rotatably via a seal member (230 is a seal member that supports the portion 238 which defines the passage part) by a penetration part (212 is a part of the cap body and penetrates into the inner part with 222) of the cap body penetrating the portion of the cap body including the center axis of the cap body (the ventilation passage begins, from bottom to top on fig. 5, with a penetration of 282 through the gap at 294, which at the center axis along a screw axis, and goes to the gap at 232 and 224.  This portion of the passage is supported by a seal at 230.).
MacWilliams does not disclose that the ventilation passage penetrates through a portion of the grip part including a center axis of the grip part.
Cho, which deals in fuel caps, teaches a portion of the grip part including a center axis of the grip part (the grip is 230 which shows a ventilation hole going through 237a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified MacWilliams with the ventilation hole of Cho because this allows for the fuel to be communicated to power generation components (col. 1, lines 24-30).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWilliams (U.S. Pat. No. 5,110,003) in view of Cho (U.S. Pat. No. 7,971,606) as applied to claim 1 above, and further in view of Thompson (U.S. Pat. No. 7,677,277).
Regarding claim 3 which depends from claim 1, Cho discloses wherein the ventilation passage part is connected via a piping (150).
Cho does not disclose that the piping leads to an evaporated fuel reservoir that is supported on a vehicle body side.
Thompson, which deals in tank caps, teaches is connected via a piping to an evaporated fuel reservoir (70) that is supported on a vehicle body side. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Cho with the vapor reservoir of Thompson because fuel tanks are required to vent to evaporative emission containers (col. 1, lines 24-32) and this provides a sealed connection.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWilliams (U.S. Pat. No. 5,110,003) in view of Cho (U.S. Pat. No. 7,971,606) in view of Thompson (U.S. Pat. No. 7,677,277) as applied to claim 3 above, and further in view of Kanai (U.S. Pat. No. 8,973,948).
Regarding claim 4 which depends from claim 3, MacWilliams does not disclose the location of the cap on the fuel tank as required by claim 4.
Kanai, which deals in oil tank caps, teaches wherein the oil filler cap is arranged at an upper part and a middle part in a right-to-left direction of the fuel tank (shown in fig. 7 and 8 at 162).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified MacWilliams (which does not disclose the details of the tank) with the location on the tank of Kanai because this way the tank can be fully filled being on the top of the tank.
Regarding claim 5 which depends from claim 3, Kanai discloses wherein the fuel tank has an expansion shape part (taken to mean that the tank expands as it moves away from the opening) of which a horizontal cross-sectional area is decreased toward the oil filler opening part around the oil filler opening part (shown in fig. 7).
Regarding claim 6 which depends from claim 4, Kanai discloses wherein the fuel tank has an expansion shape part (taken to mean that the tank expands as it moves away from the opening) of which a horizontal cross-sectional area is decreased toward the oil filler opening part around the oil filler opening part (shown in fig. 7).

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Applicant argues on pages 4 and 5 that the amendments made to the claims are not found in the prior art.  These have been addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747